10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

  

Serita Rios, SBN# 246568 ' FEB
Law Office of Serita Rios

 

2014 Tulare Street, Suite 600 CLERK, U ISTRICH COURT
Fresno, California 93721 EASTERN str CALIFORNIA
Telephone (559) 224-1800 By tN

Facsimile (559) 224-1806 i / ie ‘

serita@seritarioslaw.com

Attorney for Defendant ERASMO VILLEGAS-SUAREZ

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

THE UNITED STATES OF AMERICA, Case No. 1:19-CR-00015-DAD

Plaintiff,
ERASMO VILLEGAS’ MOTION TO

VS: EXONERATE BOND; ORDER

ERASMO VILLEGAS-SUAREZ,

)
)
)
)
)
)
)
)
Defendant.
)

 

 

 

Defendant, ERASMO VILLEGAS-SUAREZ, hereby moves the court pursuant to
Federal Rule of Criminal Procedure 46(g) for exoneration of the bond and full reconveyance of
the cash/collateral bond posted by his wife, Vanessa Villegas.

On March 7, 2019, the Court ordered Mr. Villegas released on conditions including a
$27,000 bond which included a cash bond of $15,300 and collateral of $11,700 for 4 vehicles.
On March 5, 2019, Mrs. Villegas posted a cash bond in the amount of $15,300 (DKT #151,
Receipt #CAE100041852). On March 5, 2019, Mrs. Villegas posted collateral (Certificates of

Title) for a 2008 GMC, CA LP#63954H2, VIN#120205 (DKT #147), a 1999 Ford, CA

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

LP#14194E1, VIN#B27142 (DKT #148), a 2005 Infiniti, CA LP#7YKJ431, VIN#407893
(DKT #149), and a 2005 Toyota, CA LP#5KVR292, VIN#434953 (DKT #150).

On February 10, 2020, Mr. Villegas was sentenced in this matter. Mr. Villegas has
complied with the conditions of the appearance bond in this case. Mr. Villegas is respectfully
requesting that the bond be exonerated pursuant to Rule 46(g) of the Federal Rules of Criminal

Procedure and that the cash/collateral be disbursed to Vanessa Villegas.

Dated: February 12, 2020 Respectfully Submitted,

/s/ Serita Rios

 

‘Serita Rios
Attorney for Defendant

 

ORDER
The Court finds that ERASMO VILLEGAS-SUAREZ has complied with the conditions
of his bond and that no conditions remain to be satisfied. IT IS HEREBY ORDERED that the
Clerk of the Court exonerate the $27,000 bond in the above-captioned case and reconvey the
$15,300 of cash and $11,700 of collateral to Vanessa Villegas, who originally posted the cash
and collateral bond.
IT IS SO ORDERED.

DATED: February (L, 20210 LG 4, Odegel

Dale A. Drozd
United States District Judge

 

-2-

 

 
